271 S.W.3d 68 (2008)
In the Interest of C.S., a Minor Child, Appellant.
No. ED 90928.
Missouri Court of Appeals, Eastern District, Division Four.
November 18, 2008,
Richard Kroeger, St. Louis, MO, for Appellant.
Glenn Hunt, St. Louis, MO, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
C.S. appeals from the trial court's judgment upon his conviction of first-degree tampering, in violation of section 569.080 RSMo 2000.[1] C.S. argues that the trial court erred in overruling his motion to suppress evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo 2000, unless otherwise indicated.